         Case 1:20-cv-12297-GAO Document 1 Filed 12/29/20 Page 1 of 12




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

 SALMA A. MOHAMMED

        Plaintiff,

                v.

 U.S. CITIZENSHIP AND IMMIGRATION
 SERVICES;
 TRACY RENAUD, in her official capacity as
 Associate Director, USCIS Service Center
 Operations Directorate;                             Civil No.:
 JEFFREY ROSEN, in his official capacity as
 Acting Attorney General of the United States;
 CHAD F. WOLF, in his official capacity as
 Acting Secretary of the Department of
 Homeland Security

        Defendants.



   PETITION FOR WRIT OF MANDAMUS AND COMPLAINT FOR INJUNCTIVE
                             RELIEF
       Plaintiff Salma A. Mohammed is a citizen of Yemen whose Temporary Protected Status

(“TPS”) extension application and corresponding Employment Authorization Document

(“EAD”) extension application are long-pending. Plaintiff has not resided in Yemen for over

eight years, as the Department of Homeland Security has indicated that returning to Yemen

presents a serious risk to Yemeni nationals’ personal safety due to the ongoing armed conflict.

Although she timely filed both renewal applications more than 255 days ago, Defendant USCIS

has unreasonably failed to adjudicate those applications. Plaintiff lost her valid authorization to

work in the United States over 120 days ago, when both her TPS and her EAD expired. Further,

Plaintiff has repeatedly personally requested that Defendant USCIS expedite her applications,

has sought Congressional assistance, and has sought assistance from the USCIS’s Ombudsman’s

office—all without meaningful responses. Without a job, Plaintiff will be forced to return to

Yemen, a country in the midst of armed conflict where over 230,000 people have died since

                                                 1
             Case 1:20-cv-12297-GAO Document 1 Filed 12/29/20 Page 2 of 12




2015, and known for its discrimination against women.

        Defendant USCIS’s unreasonable and undue delays have irreparably harmed and will

continue to harm Plaintiff because: (1) without a valid EAD, she lost her only source of income;

(2) she faces the imminent risk of losing her job as her employer will terminate her period of

unpaid leave on January 31, 2021 and seek another employee to fill her position; (3) without

authorization to work, she is rapidly depleting her savings; and (4) she has lost income that she

cannot recover in a lawsuit against these sovereign Defendants for monetary damages. With her

savings nearly depleted, and the imminent risk of losing her only source of income in the United
States, Plaintiff has filed this lawsuit to remedy Defendants’ unreasonable failure to adjudicate

her applications.

                                          JURISDICTION

        1.               This Court has jurisdiction pursuant to 28 U.S.C. § 1331 (federal

question), the Administrative Procedures Act, 5 U.S.C. § 702, and the Mandamus Act, 28 U.S.C.

§ 1361.

                                              VENUE

        2.               Venue in this district is proper under 28 U.S.C. § 1391(e)(1) because

Plaintiff resides in this district.

                                             PARTIES

        3.               Plaintiff, Salma A. Mohammed, is a citizen of Yemen and resident of

Waltham, Massachusetts, whose timely filed TPS renewal application is pending.

        4.               Defendant United States Citizenship and Immigration Services (“USCIS”)

is the agency within the Department of Homeland Security (“DHS”) which is responsible for

adjudicating TPS extensions and issuing Employment Authorization Documents (“EAD”).

        5.               Defendant Tracy Renaud is sued in her official capacity as Associate

Director, USCIS Service Center Operations Directorate, USCIS. Ms. Renaud’s Service Center

Operations Directorate provides services for persons seeking immigration benefits and provides

decisions to individuals requesting immigration benefits at the Vermont Service Center, where

                                                  2
            Case 1:20-cv-12297-GAO Document 1 Filed 12/29/20 Page 3 of 12




Plaintiff’s applications remain pending.

       6.             Defendant Jeffrey Rosen (or his successor in office), named in his official

capacity, is the current Acting Attorney General of the United States.

       7.             Defendant Chad F. Wolf (or his successor in office), named in his official

capacity, is the current United States Acting Secretary of the United States Department of

Homeland Security.

                   STATUTORY AND REGULATORY BACKGROUND

       8.             The Immigration and Nationality Act (“INA”) provides that nationals of
countries that are designated by the Attorney General as having extraordinary conditions that

make the country too unsafe to return to, may apply for TPS. 8 U.S.C. § 1254a(a)(1).

       9.             Once TPS is granted, the INA provides that the Attorney General “shall

not remove the alien from the United States during the period in which such status is in effect.” 8

U.S.C. § 1254a(a)(1)(A). Thus, TPS creates a safe-haven for qualifying foreign nationals, while

there are extraordinary conditions in their home country that prevent them from safely returning.

       10.            The INA further provides that, “[the Attorney General] … shall authorize

the alien to engage in employment in the United States and provide the alien with an

“employment authorized” endorsement or other appropriate work permit.” 8 U.S.C. §

1254a(a)(1)(B) (emphasis added).

       11.            Accordingly, the INA’s implementing regulations require that, “[u]pon

approval of an application for Temporary Protected Status, [U.S. Citizenship & Immigration

Services] shall grant an employment authorization document [EAD] valid during the initial

period of the foreign state's designation (and any extensions of such period).” 8 C.F.R. §

244.12(a) (emphasis added) (hereinafter “TPS EAD Rule”).

       12.            The regulations also provide that “aliens granted Temporary Protected

Status must re-register periodically in accordance with USCIS instructions. Such registration

applies to nationals of those foreign states designated for more than one year by DHS or where a

designation has been extended for a year or more. Applicants for re-registration must apply

                                                 3
         Case 1:20-cv-12297-GAO Document 1 Filed 12/29/20 Page 4 of 12




during the period provided by USCIS.” 8 C.F.R. § 244.17(a) (emphasis added).

       13.             On September 3, 2015, the Secretary of Homeland Security announced

that Yemen would be designated for TPS, “upon finding that there is an ongoing armed conflict

within the foreign state and, due to such conflict, requiring the return of nationals of the state

would pose a serious threat to their personal safety. 80 FR 53319-23 (Sept. 3, 2015).

       14.             The DHS has since continued to re-designate TPS for Yemen. Most

recently, on March 2, 2020, the Secretary of Homeland Security re-designated TPS for Yemen

until September 3, 2021. This allowed qualifying Yemenis with TPS to apply for an extension of
their status until September 3, 2021. 85 FR 12313 (March 2, 2020).

       15.             Through the publication of its most recent notice in the Federal Register,

DHS also granted an automatic extension of the validity of EADs issued under the preceding 18-

month TPS designation of Yemen, which were set to expire on March 3, 2020, for 180 days until

August 30, 2020. Id.

                                               FACTS

       16.             Plaintiff is a citizen of Yemen and resident of Waltham, Massachusetts.

(Mohammed Aff. ¶ 1).

       17.             Plaintiff has held TPS status since June 14, 2016, having most recently
been granted TPS status by the USCIS Vermont Service Center in Saint Albans, Vermont on

November 29, 2018. (Id., ¶¶ 11, 16).

       18.             Plaintiff has been residing in the United States for more than eight years,

since August 25, 2012, initially as a college student pursuant to an F-1 student visa, and most

recently in TPS status for over four years. (Id., ¶ 2).

       19.             Plaintiff has not left the United States since she was last admitted to the

country on May 27, 2015. (Id., ¶ 6).

       20.             Twice before, Plaintiff has applied for—and Defendant USCIS has

approved—EAD cards authorizing Plaintiff to lawfully work in the United States, as required

                                                  4
          Case 1:20-cv-12297-GAO Document 1 Filed 12/29/20 Page 5 of 12




under the TPS EAD Rule. (Id., ¶¶ 13-17).

        21.           Plaintiff’s most recently granted EAD was valid from November 29, 2018,

until the TPS designation period for Yemen was set to expire on March 3, 2020. (Id., ¶ 17,

Mohammed Aff. Exhibit J).

        22.           On March 2, 2020, just one day prior to the expiration of the TPS

designation for Yemen, the Department of Homeland Security announced an 18-month re-

designation of TPS for Yemen, as noted above. As such, Defendant USCIS required Plaintiff to

file the extension of her designation within a two-month window: March 2, 2020 – May 1, 2020.
(Mohammed Aff. ¶ 18).

        23.           On April 17, 2020, Plaintiff timely and properly filed a Form I-821 to

request a renewal of her TPS through September 3, 2021. Concurrently with that application,

Plaintiff filed a Form I-765 to extend her EAD for a period to match her TPS extension. (Id., ¶

20).

        24.           As noted above, because her EAD was automatically extended for 180

days, Plaintiff was authorized to continue working beyond March 3, 2020 until August 30, 2020.

(Id., ¶ 19).

        25.           On April 21, 2020, Defendant USCIS issued a Notice of Action (Form I-

797C), bearing Plaintiff’s case number AXXXXXXXX, stating “that USCIS is able to reuse your

previously captured fingerprints and other biometrics.” The Notice confirmed that it was not

necessary for Plaintiff to appear at a USCIS Application Support Center for a biometrics

appointment. (Id., ¶ 20, Mohammed Aff. Exhibit L).

        26.           On April 22, 2020, Defendant USCIS issued a Receipt Notice (Form I-

797C) bearing the case number AXXXXXXXX, confirming that Plaintiff filed her Form I-821 to

renew her TPS. That same day, Defendant USCIS issued another Receipt Notice (Form I-797C)

bearing the case number AXXXXXXXX, confirming that Plaintiff filed her Form 1-765 to extend

her EAD. (Id.).

        27.           On April 24, 2020, Plaintiff relied upon Defendant USCIS’s previous

                                                5
          Case 1:20-cv-12297-GAO Document 1 Filed 12/29/20 Page 6 of 12




extensions of her TPS and the TPS EAD Rule when she applied for a position with iRobot. The

hiring process was extensive and competitive. After a week-long coding assignment and six

interviews, iRobot offered Plaintiff a Data Analyst position on June 5, 2020. (Mohammed Aff.

¶ 21).

         28.           Concerned about presenting an EAD scheduled to expire on August 30,

2020 on her first day of work, on June 8, 2020—three days after receiving her job offer—

Plaintiff filed a request to expedite the processing of her Form I-765 EAD renewal application

through Senator Elizabeth Warren’s office. On June 18, 2020, Defendant USCIS denied
Plaintiff’s request to expedite because the documentation submitted “was not sufficient to

demonstrate severe financial loss to a company or person…” (Id., ¶ 22).

         29.           Plaintiff filed a subsequent request to expedite her Form I-765 EAD

renewal application through Senator Warren’s office on July 23, 2020. A representative from

Senator Warren’s office advised Plaintiff to seek a letter from her employer, iRobot,

demonstrating financial hardship prior submitting the expedition request to Defendant USCIS.

(Id., ¶ 23).

         30.           On August 11, 2020, after obtaining the letter from iRobot, Senator

Warren’s office initiated another expedition request with Defendant USCIS. (Id., ¶ 24).

         31.           On August 24, 2020, six days before Plaintiff’s work authorization was set

to expire, Defendant USCIS denied Plaintiff’s expedition request stating that Plaintiff’s case “is

pending security checks.” (Id., ¶ 25).

         32.           On August 30, 2020, Plaintiff’s eligibility to continue working in the

United States expired. Her employer permitted Plaintiff to take a period of unpaid leave through

November 30, 2020 in order to retain her position without running afoul of any immigration

laws. (Id., ¶ 26).

         33.           Knowing that she would be unable to work, Plaintiff enrolled in Brandeis

University’s Master of Arts in International Economics and Finance program. After submitting a

petition to the Dean, Plaintiff received limited financial assistance to cover living expenses for

                                                 6
         Case 1:20-cv-12297-GAO Document 1 Filed 12/29/20 Page 7 of 12




one semester. As of this filing, Plaintiff will not receive additional financial assistance after

December 31, 2020. (Id., ¶ 27; see Brimhall-Vargas Aff.).

       34.             On eight (8) separate occasions since August 30, 2020, Plaintiff has

attempted to contact Defendant USCIS—on her own, by requesting Congressional Intervention,

and by requesting assistance from the USCIS Ombudsman’s and Community Relations offices—

to resolve the TPS and EAD adjudication delays. Plaintiff has received no meaningful replies to

any of her inquiries. Plaintiff provides extensive details of all of her communications in her

Affidavit. (Mohammed Aff. ¶¶ 28-46, Mohammed Aff. Exhibit O).
       35.             Since August 24, 2020, Plaintiff has been repeatedly told that her case is

pending security checks, with no additional details. In an attempt to understand why there could

be a security check issue, on September 23, 2020, Plaintiff submitted a request for an Identity

History Summary to the Federal Bureau of Investigation (“FBI”). By letter dated September 28,

2020, the FBI Criminal Justice Information Services Division informed Plaintiff that “[a] search

of the fingerprints provided by this individual has revealed no prior arrest data at the FBI.”

(Mohammed Aff. ¶ 31).

       36.             As detailed in Plaintiff’s Affidavit, following this reassurance from the

FBI, Plaintiff continued to contact Defendant USCIS without receiving any meaningful replies.

(Id., ¶¶ 32-45, Mohammed Aff. Exhibit O).

       37.             On December 11, 2020, Plaintiff discovered that her account profile on the

USCIS website incorrectly spells her middle name. (Mohammed Aff. ¶ 46).

       38.             Plaintiff timely filed her TPS extension applications within the required

two month period. Plaintiff filed her EAD extension more than four months ahead of expiration.

       39.             Plaintiff’s extension applications have been pending for more than 255

days, during which time she has received no meaningful updates about her case from Defendant

USCIS.

       40.             As a direct result of Defendants’ inaction, Plaintiff lost work authorization

over 120 days ago, on August 30, 2020. Without a valid EAD, she was forced to stop working at

                                                  7
         Case 1:20-cv-12297-GAO Document 1 Filed 12/29/20 Page 8 of 12




iRobot, has not earned an income in almost four months, and is depleting the small amount of

savings she managed to accumulate. (Id., ¶¶ 49-52).

       41.             Plaintiff is suffering significant financial loss due to the loss of her

employment. Plaintiff is losing gross earnings of $6,500.00 per month due to the loss of salary.

(Id., ¶ 50, Mohammed Aff. Exhibit Q).

       42.             Plaintiff’s employer, iRobot, has “suffered delays in product delivery and

future development projects” due to Plaintiff’s absence. Although iRobot extended Plaintiff’s

temporary unpaid leave until January 31, 2021, production and development needs require
iRobot to hire someone to take over her position if she cannot obtain an EAD before the

expiration of her leave. Once another individual is hired, Plaintiff will no longer have a position

with iRobot and will be tasked with searching for a job during a global pandemic. (Mohammed

Aff. ¶¶ 53-54).

       43.             Furthermore, Plaintiff has no family in the United States and, without her

only source of income or any other means to financially support herself, faces the imminent harm

of being forced to return to war-torn Yemen, a country in which she has not resided for more

than eight years, since 2012. (Id., ¶ 57).

       44.             The armed conflict in Yemen has created a humanitarian crisis where

civilians lack food, medical care, and are frequently faced with random acts of violence. The

Department of Homeland Security has itself indicated that, “requiring Yemeni nationals in the

United States to return to Yemen would pose a serious threat to their personal safety,” due to the

ongoing armed conflict within the country. Indeed, this is the reason Yemen has been designated

for TPS since September 3, 2015. (Id., ¶¶ 7-8, Mohammed Aff. Exhibit E).

       45.             In a recently published report by the International Rescue Committee, as a

result of its civil war, Yemen is the world’s most dangerous country and the country in most

need of humanitarian assistance. (Mohammed Aff. ¶ 4, Mohammed Aff. Exhibit C).

       46.             Further compounding the risk that Plaintiff will suffer irreparable harm if

she is forced to return to Yemen due to her inability to work, is the fact that she is a young

                                                  8
         Case 1:20-cv-12297-GAO Document 1 Filed 12/29/20 Page 9 of 12




woman who came of age in the United States. According to the Department of State’s 2019

Country Report on Human Rights Practices: Yemen, “Women faced deeply entrenched

discrimination in both law and practice in all aspects of their lives. Mechanisms to enforce equal

protection were weak, and the government could not implement them effectively.” (Mohammed

Aff. ¶ 10).

       47.             Plaintiff has relied upon, and fully complied with, the TPS EAD Rule to

obtain an EAD, acquire employment, and to maintain her only source of supporting herself in the

United States. (Id., ¶ 56).
       48.             The delay in renewing Plaintiff’s timely filed TPS and EAD renewals has

and will continue to cause significant financial and emotional hardship to Plaintiff, who faces an

ongoing harm as she has lost four months’ worth of wages, and faces the even greater imminent

harm of losing her job, after depleting her savings, during the COVID-19 pandemic.

       49.             Adjudicating Plaintiff’s applications takes minimal time and resources and

is not a burden to the Defendants.

       50.             Defendants’ unreasonable delay to fulfil their legal obligations prejudices

Plaintiff and Plaintiff’s employer in the midst of a global pandemic.

       51.             Plaintiff has no means apart from her present TPS and EAD extension

applications to continue working. She has no other adequate remedy available to her.

                                      CLAIMS FOR RELIEF

                                     Administrative Procedure Act

       52.             Plaintiff re-alleges and incorporates by reference the allegations in

paragraphs 1-51 above.

       53.             The Administrative Procedure Act, 5 U.S.C. § 555(b), mandates that an

agency “shall proceed to conclude a matter presented to it…within a reasonable time.” Section

706(1) provides the Court with authority to compel agency action when unreasonably delayed.

       54.             “Agency action,” for purposes of the APA includes, an agency’s “failure

to act.” 5 U.S.C. § 551(13).

                                                  9
           Case 1:20-cv-12297-GAO Document 1 Filed 12/29/20 Page 10 of 12




        55.             Defendants have a non-discretionary duty to take the discrete actions of

(a) resolving the pending security checks, and (b) adjudicating both Plaintiff’s TPS extension

application and her EAD extension application within a reasonable period of time.

        56.             Defendants have unreasonably delayed adjudication of Plaintiff’s TPS and

EAD applications, considering that Plaintiff’s applications were filed solely as renewals (not an

initial application) and Defendants’ regulations required Plaintiff to wait until a two month

window, and not before, to file for extension of her status and work authorization.

        57.             Defendants have unreasonably delayed the issuance of Plaintiff’s EAD,
because Defendants failed to issue her EAD within the last 255 days, even though Plaintiff

timely submitted her extension applications, and because Defendants’ failure to act directly

caused Plaintiff to lose her only source of income, deplete her remaining financial resources, and

place her in imminent harm of losing her employment during a global pandemic.

        58.             Defendants’ failure (a) to resolve any applicable security checks, and (b)

to adjudicate Plaintiff’s TPS and EAD extension applications, beyond the expiration of her EAD,

constitutes an unreasonable failure to act on those non-discretionary duties to take such discrete

actions.

        59.             There is no other adequate remedy available to Plaintiff and she is clearly

entitled to the relief requested.

                                           Mandamus Act

        60.             The Mandamus Act, 28 U.S.C. § 1361, provides the Court with the

authority to compel an officer or employee of any agency of the United States to perform a duty

owed to Plaintiff.

        61.             Plaintiff has a clear right to the relief requested – the adjudication of her

TPS extension and EAD renewal. 8 U.S.C. § 1254a(a), 8 C.F.R. § 244.10, and 8 C.F.R. §

244.12.

        62.             Defendant has a clear duty to perform the act in question – to adjudicate

                                                  10
           Case 1:20-cv-12297-GAO Document 1 Filed 12/29/20 Page 11 of 12




the TPS extension and EAD renewal in a reasonable time under the circumstances. 5 U.S.C. §

555(b).

          63.          The circumstances include the fact that Plaintiff was required to wait to

file for renewal of her TPS status and her EAD until between March 2, 2020 and May 1, 2020.

Due to the automatic EAD extension, Plaintiff timely filed for her EAD renewal more than four

months prior to its expiration.

          64.          Plaintiff has been unable to work for more than 120 days.

          65.          In the past, Plaintiff successfully twice-renewed her TPS and EAD
authorization without undue delays. Now, her applications have been pending for more than 255

days.

          66.          Without a valid EAD, Plaintiff is unable to work and support herself while

residing in the United States.

          67.          Under the circumstances it is unreasonable for Defendants to delay

adjudication of her TPS and EAD applications.

          68.          No other adequate remedy is available. Plaintiff has already initiated and

submitted multiple requests to the agency to adjudicate her application setting out facts for

consideration under the circumstances and Defendant USCIS has denied those requests.



                                    PRAYER FOR RELIEF

                WHEREFORE, Plaintiff respectfully requests that this Court:

          1.    Assume jurisdiction over this action;

          2.    Compel Defendants to review and resolve any applicable pending security checks;

          3.    Compel Defendants to adjudicate Plaintiff’s I-821 (TPS) and I-765 (EAD)

                applications;

          4.    Order Defendants to review and correct any errors, including spelling errors,

                within Plaintiff’s Department of Homeland Security file which may be the cause

                of delays; and

                                                11
          Case 1:20-cv-12297-GAO Document 1 Filed 12/29/20 Page 12 of 12




        5.     Award such further relief as the Court deems necessary or proper.



 Dated:                                          Respectfully submitted,

 December 29, 2020                               SALMA A. MOHAMMED

                                                 By her attorneys:

                                                 /s/ Laura E. Martin
                                                 Susan M. Finegan (BBO #559156)
                                                 Susan J. Cohen (BBO #546482)
                                                 Laura E. Martin (BBO #705617)
                                                 Mintz, Levin, Cohn, Ferris, Glovsky
                                                    and Popeo, P.C.
                                                 One Financial Center
                                                 Boston, MA 02111
                                                 (617) 542-6000
                                                 SMFinegan@mintz.com
                                                 SJCohen@mintz.com
                                                 LEMartin@mintiz.com




                                               12

106557351v.2
